Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to a Request for Continued Examination filed on 8/18/2021 and interview on 9/21/2021.  Claims 5, 9 and 13 have been amended.  Claims 12-13 have been added.  Claim 7-8 has been cancelled.  Claims 5 and 9-13 are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 8/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arun Shome Registration # 68,408 on 9/21/2021.

Please cancel claims 7 and 8. 


 Please amend claim 5 to recite as follow:


		connect with a first network and connect with a second network different from the first network; 
		obtain data that is to be transmitted to the first network and the second network;
		determine whether the first network is available, and whether the second network is available;
		transmit the data to the first network, available in response to determining that the first network is available and the second network is unavailable, and store information in the storage medium indicating that the data has been transmitted to the first network; 
		determine whether the second network is available, when the data is stored in the storage medium; and
		transmit the data to the second network when the second network becomes available, and store information in the storage medium indicating that the data has been transmitted to the second network,
		wherein: 
		the first network is a network based on a controller area network (CAN) standard, a first power source that provides power to the first network is a battery power source, the second network is a network based on an Ethernet standard, and a second power source that provides power to the second network is an ignition power source, or
		the first network is a network based on an Ethernet standard, a first power source that provides power to the first network is an ignition power source, the second network is a network based on a controller area network (CAN) standard, and a second power source that provides power to the second network is a battery power source.



Please amend claim 9 to recite as follow:


		obtaining data that is to be transmitted to the first network and the second network;
		determining whether the first network is available, and whether the second network is available;
		transmitting the data to the first network, available in response to determining that the first network is available and the second network is unavailable, and storing information in the storage medium indicating that the data has been transmitted to the first network; 
		determining whether the second network is available, when the data is stored in the storage medium; and
		transmitting the data to the second network when the second network becomes available, and storing information in the storage medium indicating that the data has been transmitted to the second network,
		wherein: 
		the first network is a network based on a controller area network (CAN) standard, a first power source that provides power to the first network is a battery power source, the second network is a network based on an Ethernet standard, and a second power source that provides power to the second network is an ignition power source, or
		the first network is a network based on an Ethernet standard, a first power source that provides power to the first network is an ignition power source, the second network is a network based on a controller area network (CAN) standard, and a second power source that provides power to the second network is a battery power source.



Please amend claim 13 to recite as follow:

 
		obtaining data that is to be transmitted to the first network and the second network;
		determining whether the first network is available, and whether the second network is available;
		transmitting the data to the first network, available in response to determining that the first network is available and the second network is unavailable, and storing information in the storage medium indicating that the data has been transmitted to the first network; 
		determining whether the second network is available, when the data is stored in the storage medium; and
		transmitting the data to the second network when the second network becomes available, and storing information in the storage medium indicating that the data has been transmitted to the second network,
		wherein: 
		the first network is a network based on a controller area network (CAN) standard, a first power source that provides power to the first network is a battery power source, the second network is a network based on an Ethernet standard, and a second power source that provides power to the second network is an ignition power source, or
		the first network is a network based on an Ethernet standard, a first power source that provides power to the first network is an ignition power source, the second network is a network based on a controller area network (CAN) standard, and a second power source that provides power to the second network is a battery power source.



REASON FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“transmitting the data to the first network, storing the data in a storage medium so as to enable the data to be transmitted to the second network when the second network becomes available in response to determining that the first network is available and the second network is unavailable, and storing information in the storage medium indicating that the data has been transmitted to the first network; 
		determining whether the second network is available, when the data is stored in the storage medium; and
		transmitting the data to the second network when the second network becomes available, and storing information in the storage medium indicating that the data has been transmitted to the second network,
		wherein: 
		the first network is a network based on a controller area network (CAN) standard, a first power source that provides power to the first network is a battery power source, the second network is a network based on an Ethernet standard, and a second power source that provides power to the second network is an ignition power source, or
		the first network is a network based on an Ethernet standard, a first power source that provides power to the first network is an ignition power source, the second network is a network based on a controller area network (CAN) standard, and a second power source that provides power to the second network is a battery power source." as stated in claims 5, 9 and 13.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 5 and 9-13 are allowable over the prior art of record. 



Catten et al Pat. No.: (US 8,890,673 B1).  The subject matter disclosed therein is pertinent to that of claims 5 and 9-13 (e.g., System and method for detecting use of a wireless device in a moving vehicle).
Razavi et al. Pub. No.: (US 2001/0051863 A1).  The subject matter disclosed therein is pertinent to that of claims 5 and 9-13 (e.g., An integrated sub-network for a vehicle).
Ricco et al. Pub. No.: (US 2018/0013211 A1).  The subject matter disclosed therein is pertinent to that of claims 5 and 9-13 (e.g., Duplicated wireless transceivers associated with a vehicle to receive and send sensitive information).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446